REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 01/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Bailey on 2/2/2022.
	The application has been amended as follows:
Claim 23 is cancelled.
Allowable Claims
Claims 1-20 and 22 are allowed over the prior art of record.

Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Ando (US PGPUB 20110251576 – of record).
Ando, while disclosing a disposable diaper, fails to disclose or reasonably suggest alone or in combination, the inner sheet and the outer sheet of the elasticized leg cuff being bonded to each other via a plurality of longitudinally extending and laterally spaced bonds in a continuous stripe pattern, the inner sheet and outer 
This limitation not disclosed or rendered obvious by Ando imparts a novel and non-obvious function of the claimed device, namely, preventing the outer sheet from deforming into an unfavorable wavy condition, allowing the outer sheet to provide a gentle wavy visual appearance, and providing a diaper that is not too constrictive around the legs and leaves no pressure marks on a wearer, as suggested by Applicant in at least ¶0019 of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781   
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781